Case 1:21-cv-02417-NLH-KMW Document 1 Filed 02/11/21 Page 1 of 15 PageID: 1




Jonathan Shub
Kevin Laukaitis*
SHUB LAW FIRM LLC
134 Kings Highway E., 2nd Floor
Haddonfield, NJ 08033
Tel: (856) 772-7200
Fax: (856) 210-9088
jshub@shublawyers.com
klaukaitis@shublawyers.com

Attorneys for Plaintiff and the Proposed Classes
[Additional Counsel on Signature Page]

                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY

 ERIN SMID,
 individually and on behalf of all others
 similarly situated,
                                                           CASE NO.:__________________
                    Plaintiff,
        v.                                                 CLASS ACTION COMPLAINT

 CAMPBELL SOUP COMPANY, AND                                JURY TRIAL DEMANDED
 PLUM, PBC,

                    Defendants.


                                 CLASS ACTION COMPLAINT

       Plaintiff Erin Smid, on behalf of herself and all others similarly situated, by her

undersigned attorneys, against Defendants, Campbell Soup Company (hereafter “Campbell”) and

Plum, PBC (hereafter “Plum”), alleges the following based upon personal knowledge as to herself

and her own action, and, as to all other matters, allege, upon information and belief and

investigation of her counsel, as follows:
Case 1:21-cv-02417-NLH-KMW Document 1 Filed 02/11/21 Page 2 of 15 PageID: 2




                                    INTRODUCTION




1
  The purchased products include, but are not limited to: Plum Organics Stage 1 Just Peaches,
Plum Organics Stage 1 Just Prunes, Plum Organics Stage 1 Just Sweet Potato, Plum Organics
Stage 1 Just Mango, Plum Organics Super Puffs Variety Pack, Plum Organics Stage 2 Pear Purple
Carrot & Blueberry, Plum Organics Stage 2 Pear Spinach and Pea, Plum Organics Stage 2 Banana
Pumpkin, Plum Organics Stage 2 Grow Well DHA, Plum Organics Stage 2 Sweet Potato Apple &
Corn, Plum Organics Stage 2 Banana Zucchini & Amaranth, Plum Organics Stage 2 Mango Sweet
Potato Apple & Millet, Plum Organics Stage 2 Pumpkin Chickpea Spinach & Broccoli, Plum
Organics Stage 2 Butternut Squash Carrot Chickpea & Corn, Plum Organics Stage 2 Apple Plum
Berry Barley, Plum Organics Stage 2 Pear & Mango, Plum Organics Stage 2 Peach Pumpkin
Carrot & Cinnamon, Plum Organics Stage 2 Mango Yellow Zucchini Corn & Turmeric, Plum
Organics Mighty 4 Guava Banana Black Bean Carrot Oat, Plum Organics Mighty 4 Pear Cherry
Blackberry Strawberry Black Bean Spinach Oat, Plum Organics Mighty Veggie Zucchini Apple
Watermelon Barley, Plum Organics Mighty Veggie Spinach Grape Apple Amaranth, Plum
Organics Mighty Veggie Carrot Pear Pomegranate Oat, Plum Organics Mighty Morning Banana
Blueberry Oat Quinoa, Plum Organics Mighty Protein & Fiber Pear White Bean Blueberry Date
& Chia, Plum Organics Mighty Protein & Fiber Mango Banana White Bean Sunflower Seed Butter
& Chia, and Plum Organics Mighty Protein & Fiber Banana White Beat Strawberry Chia (the
“Products”).
2
  See https://www.campbellsoupcompany.com/newsroom/press-releases/campbell-completes-
acquisition-of-plum-organics/ (last accessed February 10, 2021).
3
  See https://www.plumorganics.com/food-philosophy/ (last accessed February 10, 2021).
4
  See https://www.plumorganics.com/video-category/parenting-is-hard/#videos (last accessed
February 10, 2021).


                                             2
Case 1:21-cv-02417-NLH-KMW Document 1 Filed 02/11/21 Page 3 of 15 PageID: 3




                               THE PARTIES




                        JURISDICTION AND VENUE




                                     3
Case 1:21-cv-02417-NLH-KMW Document 1 Filed 02/11/21 Page 4 of 15 PageID: 4




                              FACTUAL ALLEGATIONS




5
 U.S. House of Representatives Subcommittee on Economic and Consumer Policy, Staff Report,
“Baby Foods are Tainted with Dangerous Levels of Arsenic, Lead, Cadmium and Mercury (Feb.
4, 2021).


                                            4
Case 1:21-cv-02417-NLH-KMW Document 1 Filed 02/11/21 Page 5 of 15 PageID: 5




6
  Id.
7
  Id.
8
  Id.


                                     5
Case 1:21-cv-02417-NLH-KMW Document 1 Filed 02/11/21 Page 6 of 15 PageID: 6




                            CLASS ACTION ALLEGATIONS




9
  See https://www.cdc.gov/nceh/lead/prevention/pregnant.htm.
10
   See https://www.epa.gov/ground-water-and-drinking-water/basic-information-about-lead-
drinking-water.
11
   G. Schwalfenberg, I. Rodushkinb, S.J. Genuis, “Heavy metal contamination of prenatal
vitamins,” Toxicology Reports 5 at 392 (2018).


                                              6
Case 1:21-cv-02417-NLH-KMW Document 1 Filed 02/11/21 Page 7 of 15 PageID: 7




                                     7
Case 1:21-cv-02417-NLH-KMW Document 1 Filed 02/11/21 Page 8 of 15 PageID: 8




                                     8
Case 1:21-cv-02417-NLH-KMW Document 1 Filed 02/11/21 Page 9 of 15 PageID: 9




             VIOLATIONS OF ILLINOIS CONSUMER FRUAD AND
                 DECEPTIVE BUSINESS PRACTICES ACT,
                      815 Ill. Comp. Stat. §§ 505, et seq.
                     (On behalf of the Illinois Sub-Class)




                                     9
Case 1:21-cv-02417-NLH-KMW Document 1 Filed 02/11/21 Page 10 of 15 PageID: 10




                                  COUNT II

   VIOLATIONS OF ILLINOIS UNIFORM DECEPTIVE TRADE PRACTICES ACT,
                      815 Ill. Comp. Stat. §§ 505, et seq.
                     (On behalf of the Illinois Sub-Class)




                                     10
Case 1:21-cv-02417-NLH-KMW Document 1 Filed 02/11/21 Page 11 of 15 PageID: 11




                                  COUNT III

                           UNJUST ENRICHMENT
                        (On Behalf of the National Class)




                                       11
Case 1:21-cv-02417-NLH-KMW Document 1 Filed 02/11/21 Page 12 of 15 PageID: 12




                                     12
Case 1:21-cv-02417-NLH-KMW Document 1 Filed 02/11/21 Page 13 of 15 PageID: 13




       WHEREFORE, Plaintiff, individually and on behalf of the other members of the Classes

proposed in this Complaint, respectfully requests that the Court enter judgment as follows:




                                               13
Case 1:21-cv-02417-NLH-KMW Document 1 Filed 02/11/21 Page 14 of 15 PageID: 14




                                DEMAND FOR JURY TRIAL

        Plaintiff demands a trial by jury of all claims in this Complaint so triable. Plaintiff also

respectfully requests leave to amend this Complaint to conform to the evidence, if such amendment

is needed for trial.

 Dated: February 11, 2021                       Respectfully submitted,

                                                /s/ Jonathan Shub
                                                Jonathan Shub
                                                Kevin Laukaitis*
                                                SHUB LAW FIRM LLC
                                                134 Kings Highway E., 2 nd Floor
                                                Haddonfield, NJ 08033
                                                Tel: (856) 772-7200
                                                Fax: (856) 210-9088
                                                jshub@shublawyers.com
                                                klaukaitis@shublawyers.com

                                                Gary E. Mason*
                                                Danielle Perry*
                                                MASON LIETZ & KLINGER, LLP
                                                5101 Wisconsin Avenue NW, Suite 305
                                                Washington, DC 20016
                                                Tel: 202-640-1168
                                                Fax: 202-429-2294
                                                gmason@masonllp.com
                                                dlietz@masonllp.com

                                                Gary M. Klinger*
                                                MASON LIETZ & KLINGER, LLP
                                                227 W. Monroe Street, Suite 2100
                                                Chicago, Illinois 60606
                                                Tel: 202-640-1168
                                                Fax: 202-429-2294
                                                gklinger@masonllp.com

                                                Jeffrey S. Goldenberg*
                                                GOLDENBERG SCHNEIDER, L.P.A.
                                                4445 Lake Forest Drive, Suite 490
                                                Cincinnati, OH 45242
                                                Phone: (513) 345-8297



                                                14
Case 1:21-cv-02417-NLH-KMW Document 1 Filed 02/11/21 Page 15 of 15 PageID: 15




                                     Fax: (513) 345-8294
                                     jgoldenberg@gs-legal.com

                                     Charles E. Schaffer*
                                     David C. Magagna Jr.
                                     LEVIN, SEDRAN & BERMAN, LLP
                                     510 Walnut Street, Suite 500
                                     Philadelphia, Pennsylvania 191060
                                     Tel: 215-592-1500
                                     Fax: 215-592-4663
                                     cschaffer@lfsblaw.com
                                     dmagagna@lfsblaw.com

                                     *pro hac vice to be filed

                                     Attorneys for the Plaintiff and the Putative Classes




                                     15
